DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-5, 8-10, 13, 15, 17-21, 29, 30, 58, 61-63, 65, 67, 70, 71, 73, 75-77, 79, 113,115, 116, 127 are pending in this application.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group I, claims 1-5, 8-10,  13, 15, 17-19,  20, 21, 29, 30, 58, 61, 113, and 115 drawn to a T cell comprising in one or more transgenes: (a) a first nucleotide sequence encoding a dominant negative form of an inhibitor of a cell-mediated immune response of the T cell, and (b) a fourth nucleotide sequence encoding a chimeric antigen receptor (CAR), wherein the CAR binds to a target antigen that is associated with a mammalian disease or disorder (claim 17)  and claim 113, drawn to a pharmaceutical composition comprising a therapeutically effective amount of the T cell of claim 1. 

	Group II, claims 62, 63, 65, 67, 75, 127, drawn to an immunostimulatory cell comprising in one or more transgenes: (a) a first nucleotide sequence encoding a chimeric antigen receptor (CAR), wherein the CAR binds to a target antigen associated with a mammalian disease or disorder, (b) a second nucleotide sequence encoding a dominant negative form of an inhibitor of a cell-mediated immune response of the immunostimulatory cell, and (c) a third a nucleotide sequence encoding a membrane 

	Group III, claims 70, 71, 73, 76, 77, 79, drawn to an immunostimulatory cell comprising: (1) in one or more transgenes: (a) a first nucleotide sequence encoding a chimeric antigen receptor (CAR), wherein the CAR binds to a target antigen associated with a mammalian disease or disorder, (b) a second nucleotide sequence encoding a dominant negative form of an inhibitor of a cell-mediated immune response of the immunostimulatory cell, that is a receptor-synthetic Notch fusion protein comprising (1) an extracellular domain of the inhibitor of a cell-mediated immune response of the immunostimulatory cell, (ii) the transmembrane core domain of Notch C- terminal to the extracellular domain, and (ii1) a transcription factor C-terminal to the transmembrane core domain of Notch, and (2) in a different transgene (c) a third nucleotide sequence encoding a membrane bound form of interleukin 12 (membrane IL-12), wherein expression of the membrane IL-12 is under control of an inducible promoter, which inducible promoter is induced upon binding of the transcription factor, and wherein the transcription factor is cleaved from the receptor-synthetic Notch fusion protein intracellularly upon binding of the extracellular domain to its ligand.

Group IV, claim 116, drawn to a method of treating an infection with a pathogen in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the T cell of claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-IV lack unity of invention even though the inventions of groups II-IV require the technical feature of Group I, a T cell comprising in one or more transgenes: (a) a first nucleotide sequence encoding a dominant negative form of an inhibitor of a cell-mediated immune response of the T cell, and (b) a nucleotide sequence encoding a chimeric antigen receptor (CAR), wherein the CAR binds to a target antigen that is associated with a mammalian disease or disorder.

Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cherkassky et al (“Human CAR T cells with cell-intrinisc PD-1 checkpoint blockade resist tumor mediated inhibition,” The Journal of Clinical Investigation 126(8) 2016).  Cherkassky discloses CAR T cells expressing dominant-negative forms of PD-1 and also expressing chimeric antigen receptors (CARs) (Abstract) for mesothelin (MSLN-specific scFv)(Results). Cherkassky therefore discloses the claimed T cell comprising in one or more transgenes: (a) a first nucleotide sequence encoding a dominant negative form of an inhibitor of a cell-mediated immune response of the T cell, and a nucleotide sequence encoding a chimeric antigen receptor (CAR), wherein the CAR binds to a target antigen that is associated with a mammalian disease or disorder.



The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 



Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SUZANNE E. ZISKA
Examiner
Art Unit 1632


/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632